DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 11/02/21, with respect to the rejection(s) of claim(s) 1 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stancer et al (U.S. PG Pub 20120109260 A1) in view of Bammer et al (U.S. PG Pub 20160228005 A1).
The amendments to claims 1 and 5 successfully overcome the 112b rejections.
The amended specification and drawings overcome the drawing and claim objections. The addition to the specification further overcomes the 112a rejection of claim 11.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 line 2 uses the term “preferably a photodiode”, this makes the claim indefinite, as it is unclear whether the solar cell being a photodiode is required by the claim. For the purpose of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancer et al (U.S. PG Pub 20120109260 A1) in view of Bammer et al (U.S. PG Pub 20160228005 A1).
Regarding claim 1 and 14, Stancer teaches a system/method including an MR scanner for generating a predefined electrical signal in said MR scanner for use in electrical stimulation of a subject during functional MRI of said subject performed in said MR scanner, said MR scanner located inside a shielded MRI room (Fig 3 and 5 teaches a system including an MR scanner 82 and an IMD 16 that is used for electrical stimulation of a predefined electrical signal during functional MRI), the system comprising: - a control unit to be located outside the MRI room for generating an electrical signal (Fig 3 element 24 teaches a programmer used to control and communicate with the IMD 16 through the antenna 96; [0073]-[0074] teaches that the programmer 24 is connected to antenna 96 to communicate and receive signals from the IMD 16. It further teaches that the programmer 24 can communicate with the IMD via a wired, wireless, or other communication media. [0074] teaches the programmer may reside outside the 
Bammer teaches a device in a similar field of endeavor, specifically an apparatus for functioning during an MRI, comprising a data transfer system which comprises fiber optic cables for transferring data between a controller located outside an MRI shielded room to a remote device functioning inside the MR scanner during functional MR imaging (Fig 4. teaches a bi-directional optical cable formed by two plastic optical fibers used to transfer data from a controller or computer to a device located in the MRI scanner, the data relating to controlling the device functioning during an MRI, such as a camera. It further teaches transferring data from the device being used in the MRI back to the controller located outside the MRI shielded room). The apparatus including  The data transfer system including - an electrical to optical converter to be located outside the MRI room for converting said electrical signal to a corresponding optical signal ([0028] teaches that both connectors comprise an electrical to optical converter, wherein connector 460 is located outside the MRI room comprising a VCSEL for converting electrical signals to optical signals; Fig 4), an optical transmitting element, for transmitting the optical signal into the MRI room ([0008] teaches using optical fibers; [0013] teaches a light from a laser or LED is 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Stancer, to have a communication setup, between the controller/programmer 24 and the IMD 16, be a data transfer system comprising: a control unit such as a computer to be located outside the MRI room for generating an electrical signal, an electrical to optical converter, such as a VCSEL (vertical-cavity surface-emitting laser) and a low-power VCSEL driver chip, to be located outside the MRI room for converting said electrical signal to a corresponding optical 
Regarding claim 2 and 15, the modified invention of Stancer teaches claims 1 and 14, wherein the electrical stimulation of the subject is selected from the group of: deep brain stimulation, spinal cord stimulation, transcutaneous nerve stimulation, peripheral nerve stimulation, cranial nerve stimulation, vagus nerve stimulation, electrical muscle stimulation, cortical multi-electrode stimulation, retinal multi-electrode stimulation, gastric electrical stimulation therapy, cardiac stimulation, surface electrical stimulation, non-invasive electrical stimulation, transcorneal electrical stimulation (TES), whole-eye electrical stimulation (WES), transcutaneous electrical nerve stimulation (TENS), subcutaneous nerve stimulation, neuromuscular electrical stimulation (NMES), bionic replacements/bionic implants/neuroprosthetics, cochlear implants, and electroceuticals / electrobionics ([0036] teaches the IMD can be used for cardiac, spinal cord, DBS, and several other types of stimulation; [0188]).
Regarding claim 3, the modified invention of Stancer teaches claim 1, wherein the optical to electrical converter is a solar cell (Bammer [0008]; [0013]; [0028]).
Regarding claim 4, the modified invention of Stancer teaches claim 1, however fails to teach wherein the optical to electrical converter is powered by a battery.
Bammer teaches an invention in a similar field of endeavor, wherein the low power data transfer mechanism ensures the power required is less than 500mW and the apparatus is powered using 
It would have been obvious to one of ordinary skill in the art, to have further modified the system of Stancer, such that the optical to electrical converter is powered by an MR compatible battery, as taught by Bammer, in order to provide outstanding MR compatibility properties to the system and prevent the need for wired electrical connections to power the system (Bammer [0027]).  
Regarding claim 5, the modified invention of Stancer teaches claim 1, further comprising means for controlling parameters defining the electrical signal for the electrical stimulation of the subject ([0073] teaches the programmer used for programming the IMD and selecting values for operational; parameters; [0112] teaches that processor 120 controls the therapy delivery module 124 to deliver electrical pulses; [0128]), and wherein the parameters include one or more of the stimulation voltage, stimulation current, impedance of the system, stimulation frequency, stimulation duty cycle, total duration of the stimulation signal and the waveform of the stimulation signal ([0112] teaches that the processor controls the delivery of electrical stimulation pulses with the amplitudes, pulse widths, frequency, or electrode polarities specified by the selected one or more therapy programs; [0118] teaches the processor 120 also controls the timing, pulse width and amplitude of pacing pulses; [0128]).
Regarding claims 11 and 16, the modified invention of Stancer teaches the system and method of claims 1 and 14, configured for, during magnetic resonance imaging: monitoring the electrical stimulation signal delivered to the subject ([0007]; [0032] teaches the sensing module of the IMD monitoring patient events such as capture and non-capture or other condition associated with the IMD operation), the system comprising the optical to electrical converter for generating an electrical verification signal from the predefined electrical stimulation signal ([0007]; [0032] teaches the notification communicated to the user being an indication of sensed capture or non-capture in response to the stimulation being delivered. Since the modified invention utilizes the bi-directional optical fiber 
Regarding claim 12, the modified system of Stancer teaches a system for electrical stimulation of a subject during functional MRI of said subject (Figs 2A-B; Fig 6 teaches an electrical stimulation device for use during an MRI; [0039] teaches the IMD is an electrical stimulation device; [0048]; [0055] teaches delivery of pacing pulses during MRI scanning), the system comprising: -the system for generating a predefined electrical signal according to claim 1, and at least one electrode configured for being implanted in the subject and configured for delivering the electrical stimulation to the subject based on said predefined electrical signal ([0046]-[0047] teaches the use of implanted electrodes for electrical stimulation; Figs 2A-2B and 6 Elements 40,42,44,46,48,50,62,64,66). 
Regarding claim 13, the modified system of Stancer teaches claim 12, wherein the at least one electrode contains a plurality of contacts for delivering the electrical stimulation to the subject ([0047] teaches that electrodes may be in the form of a helix tip electrodes, some are elongated coils, as well as other electrode forms).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancer et al (U.S. PG Pub 20120109260 A1) in view of Bammer et al (U.S. PG Pub 20160228005 A1) as applied to claim 1 above, and further in view of Cerny et al (U.S. PG Pub 20160239627 A1)
Regarding claim 6, he modified invention of Stancer teaches claim 1, however fails to teach, wherein the voltage of the electrical stimulation signal is in the range 0.1-10 V, or in the range 0.5-8.0 V, or in the range 1.0-6.0 V, or in the range 1.5-5.0 V, or in the range 2.0-4.0 V, or in the range 2.5- 3.5 V.
Cerny teaches a device in the same field of invention, wherein an implantable medical device is configured for delivering deep brain stimulation, or can be configured for spinal cord stimulation (SCS), pelvic stimulation, gastric stimulation, or peripheral nerve stimulation as well as other types of electrical stimulation, wherein the voltage of the electrical stimulation signal is in the range 0.1-10 V, or in the range 0.5-8.0 V, or in the range 1.0-6.0 V, or in the range 1.5-5.0 V, or in the range 2.0-4.0 V, or in the range 2.5- 3.5 V ([0057] teaches between approximately 0.1 volts and approximately 50 volts, such as between approximately 0.5 volts and approximately 20 volts, or approximately 5 volts. This teaches using a voltage of 5 volts which is in the claimed range and also teaches .5 to 20 volts which has a large overlap with the claimed range of .1 to 10 volts)
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the invention of Stancer, wherein the voltage of the electrical stimulation signal is in the range 0.1-10 V, or in the range 0.5-8.0 V, or in the range 1.0-6.0 V, or in the range 1.5-5.0 V, or in 
Regarding claim 7, the modified invention of Stancer teaches claim 1, however fails to teach, wherein the frequency of the electrical stimulation signal is in the range 20-240 Hz, or in the range 60-200 Hz, or in the range 80-180 Hz, or in the range 100-160 Hz, or in the range 120-140 Hz.
Cerny teaches a device in the same field of invention, wherein an implantable medical device is configured for delivering deep brain stimulation, or can be configured for spinal cord stimulation (SCS), pelvic stimulation, gastric stimulation, or peripheral nerve stimulation as well as other types of electrical stimulation, wherein the frequency of the electrical stimulation signal is in the range 20-240 Hz, or in the range 60-200 Hz, or in the range 80-180 Hz, or in the range 100-160 Hz, or in the range 120-140 Hz ([0056] teaches wherein the frequency of the electrical stimulation signals is between 5 Hz and 250 Hz, and more preferably between 30 Hz and 130 Hz, which is in the claimed range.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the invention of Stancer, such that the electrical stimulation signal has a frequency between 5 Hz and 250 Hz, and more preferably between 30 Hz and 130 Hz, as taught by Cerny, in order to provide safe and effective electrical stimulation therapy to a target tissue during stimulation, such as during DBS.
Regarding claim 8, the modified invention of Stancer teaches claim 1, however fails to teach, wherein the pulse width is in the range 10-500 microseconds, or in the range 30-350 microseconds, or in the range 50-250 microseconds, or in the range 70-180 microseconds, or in the range 80-120 microseconds.
Cerny teaches a device in the same field of invention, wherein an implantable medical device is configured for delivering deep brain stimulation, or can be configured for spinal cord stimulation (SCS), pelvic stimulation, gastric stimulation, or peripheral nerve stimulation as well as other types of electrical 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the invention of Stancer, to have the pulse width of the electrical stimulation signals be in the range of 10-500 microseconds, or in the range of 30-350 microseconds, or in the range of 50-250 microseconds, or in the range of 70-180 microseconds, or in the range of 80-120 microseconds, as taught by Cerny, in order to provide safe and effective electrical stimulation therapy to a target tissue during stimulation, such as during DBS.
Regarding claim 9, the modified invention of Stancer teaches claim 1, however fails to teach, wherein the impedance of the system is in the range 1100-1400 Ohm, or in the range 800-1700 Ohm, or in the range -4- 3395058.v1Docket No.: 4825.1005-002 (P4611US00) 600-1900 Ohm, or in the range 300-2200 Ohm.
Cerny teaches a device in the same field of invention, wherein an implantable medical device is configured for delivering deep brain stimulation, or can be configured for spinal cord stimulation (SCS), pelvic stimulation, gastric stimulation, or peripheral nerve stimulation as well as other types of electrical stimulation, wherein the impedance of the system is in the range 1100-1400 Ohm, or in the range 800-1700 Ohm, or in the range -4- 3395058.v1Docket No.: 4825.1005-002 (P4611US00) 600-1900 Ohm, or in the range 300-2200 Ohm ([0058] teaches the impedance of the system between about 200 to about 2000 ohms, which has a significant overlap with the claimed range of 300-2200 ohms. It further teaches an example of approximately 500 Ohms which is within the claimed range.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the invention of Stancer, to have the impedance of the system be in the range of 1100-1400 Ohm, or in the range 800-1700 Ohm, or in the range -4- 3395058.v1Docket No.: 4825.1005-002 (P4611US00) 600-1900 Ohm, or in the range 300-.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancer et al (U.S. PG Pub 20120109260 A1) in view of Bammer et al (U.S. PG Pub 20160228005 A1) as applied to claim 1 above, and further in view of Boggs II et al (U.S. PG Pub 20110093032 A1).
Regarding claim 10, the modified invention of Stancer teaches claim 1, however fails to teach, wherein at least one of the stimulation voltage, stimulation current, impedance of the system, stimulation frequency and stimulation duty cycle is varied during the electrical stimulation of the subject.
Boggs II teaches a device in the same field of invention, wherein an electrical stimulation device for nerve and/or muscle stimulation has at least one of the stimulation voltage, stimulation current, impedance of the system, stimulation frequency and stimulation duty cycle varied during the electrical stimulation of the subject ([0042] teaches the electrical stimulation having a varied duty cycle; [0162] teaches varying the stimulation frequency and/or duty cycle; [0171] teaches varying the intensities, frequency, pulse width or duty cycle during stimulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified the system of Stance, to have the stimulation intensities, frequency and/or stimulation duty cycle be varied during the electrical stimulation of the subject, as taught by Boggs II, in order to minimize adaption or habituation and optimize the stimulus parameters to maintain the desired response (Boggs II [0162]; [0171]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792